         

Exhibit 10.2
GUARANTEE AGREEMENT
     This Agreement (“Agreement”) is entered into as of this 26th day of March
2010 (the “Effective Date”) by and between (i) Evergreen Solar, Inc., having its
principal place of business at 138 Bartlett Street, Marlboro, MA 01752-3016 USA
(“Evergreen”), and (ii) Ralos New Energies AG, Pfungstädter Strasse 100a, 64297
Darmstadt, Germany (“Guarantor”) pertaining to the Master Supply Agreement
entered into between Evergreen and (iii) Ralos Vertriebs GmbH (“Purchaser”).
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Master Supply Agreement (as defined below).
RECITALS
     WHEREAS, Evergreen and Purchaser entered into that certain Master Supply
Agreement dated as of May 21, 2008, which agreement has been modified by
temporary price adjustments agreed to by the parties from time to time in 2009
and an Amendment To Master Supply Agreement (the “Amendment”) dated March 23,
2010 (as so modified by any temporary price adjustments and the Amendment, the
“Supply Agreement”);
     WHEREAS, Purchaser requested and Evergreen agrees that the purchase and
sale obligations of the parties pursuant to the Supply Agreement requiring
Purchaser to order and purchase certain quantities of Product, and requiring
Evergreen to ship and sell certain quantities of Product, shall be suspended
pending a good faith discussion of possible modifications to the Supply
Agreement;
     WHEREAS, prior to the suspension of the purchase and sale obligations under
the Supply Agreement, Purchaser purchased Products pursuant to the Supply
Agreement, as referenced in the invoices listed in Exhibit A, which Purchaser
has yet to pay for in accordance with the terms of the Supply Agreement (all
amounts payable under invoices listed in Exhibit A are referred to as the
“Product Payments”) plus interest payable thereon as a result of the late
payments; and
     WHEREAS, Guarantor and Evergreen agree to securities in favour of Evergreen
for Product Payments;
     NOW, THEREFORE, Evergreen and Guarantor agree as follows:

A-1



--------------------------------------------------------------------------------



 



AGREEMENT
     1 GUARANTEE
          (a) Guarantor herewith irrevocably and unconditionally as principal
obligor guarantees and undertakes to pay to Evergreen without delay on
Evergreen’s first written demand without any deduction under any and all
circumstances and irrespective of all objections, exceptions or defenses, from
third parties also, the claims of Evergreen referenced in the invoices listed in
Exhibit A and all interest accruing as a result of late payment thereof in
accordance with the Supply Agreement. Guarantor shall remain obliged to perform
payment also when Evergreen can obtain satisfaction by offsetting against
Purchaser; Evergreen is not obliged to enforce claims against Purchaser at
first.
          (b) Evergreen shall undertake not to demand payment of the claims as
long as Purchaser meets its payment obligations under the Amendment properly.
     2 TERM
          This Agreement automatically terminates with full satisfaction of all
claims listed in Exhibit A and interest thereon.
     3 MISCELLANEOUS
          (a) This Agreement contains the entire understanding of the parties
with respect to the subject matter thereof.
          (b) This Agreement shall be exclusively governed by German law.
          (c) This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.
     IN WITNESS WHEREOF, the undersigned duly authorized representatives of
Evergreen and Guarantor have executed this Agreement as of the date first
referenced above.

                      EVERGREEN SOLAR, INC.       RALOS NEW ENERGIES AG    
 
                   
By:
  /s/ Scott J. Gish       By:   /s/ Heinrich Dauscher    
 
                   
 
  Print Name: Scott J. Gish           Print Name: Heinrich Dauscher    
 
  Title: Vice President           Title: CTO    
 
                   
 
          By:   /s/ A. Klein    
 
                   
 
              Print Name: A. Klein    
 
              Title: CEO    

2